Citation Nr: 1338640	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for Wolfe-Parkinson-White (WPW) syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file is currently at the Indianapolis, Indiana RO.  

It appears that the Veteran wishes to reopen his previously denied service connection claim for diabetes mellitus (and associated conditions) due to Agent Orange exposure.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further evidentiary development is necessary regarding his increased rating claim for WPW syndrome.  

The Veteran was most recently afforded a VA examination to determine the severity of his WPW symptoms in February 2010.  The examiner noted that the Veteran wished to cancel his March 3, 2010, stress test and the VA examination results would be sent without that information.  Without the benefit of any stress test results, the examiner opined that the Veteran's WPW was in remission and he noted that any assessment of METS would be difficult to estimate because of the Veteran's other medical problems.  Nevertheless, the examiner opined that because the Veteran no longer has problems with his WPW, his METs would be expected to be in the normal range for his age (7-8).  

Subsequent to this VA examination, the Veteran underwent a stress test on March 18, 2010, the results of which are contained in the claims file.  There was no supplemental opinion or discussion provided following the March 2010 stress test.  

During the Veteran's October 2010 hearing, as well as the in the November 2013 appellate brief, the Veteran's representative requested that a new VA examination be conducted and/or supplemental opinion be provided.  Notably, the representative pointed to the fact that there was no additional discussion regarding the severity of the Veteran's WPW symptoms following the March 2010 stress test.  

Also during his hearing, the Veteran essentially reported worsening symptoms related to his WPW.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the above, the Board finds that the Veteran should be afforded a VA examination to determine the current severity of his WPW.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding VA or private treatment records related to the Veteran's WPW and associate them with the claims file.  

2.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected WPW.  The claims folders, and any pertinent evidence in electronic format, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  
Finally, the examiner is asked to differentiate, if possible, between the symptoms attributable to the Veteran's service-connected WPW and those attributable to his nonservice-connected coronary artery disease.  If the examiner cannot differentiate between the two, he/she should so state.  

The RO/AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO/AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO/AMC should readjudicate the Veteran's claim on appeal.  If this claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



